          Case: 3:18-cv-00069-jdp Document #: 32 Filed: 06/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    CHRISTA KUEHL,

                               Plaintiff,
          v.                                                              ORDER

    ANDREW SAUL,                                                        18-cv-69-jdp
    Commissioner of Social Security,

                               Defendant.1


         Dana Duncan, counsel for plaintiff Christa Kuehl, moves under 42 U.S.C. § 406(b) for

a fee award of $9,442.00 after plaintiff was awarded $37,768.00 in past-due benefits.

Counsel’s requested fee represents 25% of plaintiff’s past-due benefits, so it falls within the

amount allowed by statute and the parties’ fee agreement. See Gisbrecht v. Barnhart, 535 U.S.

789, 792 (2002); Dkt. 28-1. The commissioner does not oppose counsel’s fee request, but he

pointed out an error in counsel’s original fee request. Dkt. 30. Counsel has amended his request

accordingly. Dkt. 31.

         The total amount of time that counsel’s firm spent on this case for proceedings in this

court was 50.15 hours, resulting in a proposed effective rate of $188 an hour. Of the 50.15

hours, 37.3 hours was attorney time and the remainder was for counsel’s legal assistants. Dkt

28-3. Counsel’s requested fee is well within the bounds of what is reasonable in light of

counsel’s experience, his risk of non-recovery, the work he performed, the results he obtained,

and the amounts awarded in similar cases. Therefore, the court will grant counsel’s motion. For




1
 The court has changed the caption in this case to reflect that Andrew M. Saul was confirmed
as the Commissioner of the Social Security Administration after Kuel filed this lawsuit.
        Case: 3:18-cv-00069-jdp Document #: 32 Filed: 06/03/21 Page 2 of 2




simplicity, the court will subtract the $7,800 fee that counsel received under the Equal Access

to Justice Act, which would otherwise have to be refunded to plaintiff.



                                           ORDER

       IT IS ORDERED that Dana W. Duncan’s motion for attorney fees under 42 U.S.C.

§ 406(b), Dkt. 28, is GRANTED. The court APPROVES a representative fee of $1,642.

       Entered June 3, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
